Citation Nr: 1600345	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  14-05 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a seizure disorder. 

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to July 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS), to include a transcript of the September 2015 Board hearing presided over by the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  In a November 1979 rating decision, the RO denied the claim for service connection for a seizure disorder based on the determination that such disability was not aggravated by service.  

2.  The Veteran did not submit a notice of disagreement for the November 1979 rating decision, and there was no evidence or information received within one year of its issuance that was new and material to the claim for service connection for a seizure disorder.

3.  The additional evidence received since the November 1979 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for a seizure disorder.

4.  A seizure disorder was noted upon the Veteran's entry into service, a seizure disorder was not shown during service, there was clearly and unmistakably no permanent increase in disability of the Veteran's preexisting seizure disorder beyond the natural progression of such disability during service, and a seizure disorder is not otherwise shown by the competent evidence to have manifested in service or within the first post-service year or is otherwise etiologically related to service.  


CONCLUSIONS OF LAW

1.  The November 1979 rating decision, which denied entitlement to service connection for a seizure disorder, is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).

2.  The additional evidence received since the November 1979 rating decision is new and material to the claim for service connection for a seizure disorder, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  A seizure disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is reopening the previously denied claim for service connection for a seizure disorder, discussion concerning compliance with the duties to notify and assist as to the application to reopen is not necessary.  Further, the RO implicitly reopened and adjudicated the issue of entitlement to service connection for a seizure disorder based on a review of all the evidence of record in the December 2013 statement of the case.  Therefore, there is no prejudice to the Veteran in reopening the claim and then proceeding with adjudication of the service connection issue on the merits.  

Regarding the service connection issue, VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2015).  

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided pre-adjudication VCAA notice by letter in April 2010.  In this letter, the Veteran was notified as to what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the information concerning how disability ratings and the effective date are determined.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.  

Further, during the appeal period, a VA medical opinion was obtained in April 2013.  The examiner reviewed the claims file and provided sufficient information such that the Board can render an informed decision as to service connection.  

The Board notes that after attempts to obtain private treatment records from Dr. H., VA received a response from Dr. H. in August 2005, in which Dr. H. stated that he has been out of practice for 15 years and his old records are destroyed, and that he does not recall any epilepsy.  The Board acknowledges that VA did not provide notice to the Veteran as to the unavailability of these records pursuant to 38 C.F.R. § 3.159(e).  However, the Veteran has submitted evidence and lay statements to substantiate his claim and has reported that he has no other information or evidence to submit to VA to substantiate his claim.  See e.g., June 2006 VCAA Notice Acknowledgement.  Accordingly, the Board concludes that the Veteran does not have private treatment records from Dr. H. in his possession.  Given that the records are destroyed, further attempts by the Veteran or by VA to obtain such records would be futile.  Thus, the Board finds that remand of the case to provide the Veteran with notice under 38 C.F.R. § 3.159(e) as to the unavailability of the private treatment records from Dr. H. would not possibly result in the provision of any new information to substantiate his claim for service connection.  For these reasons, the Board concludes that remand to provide the Veteran with notice under 38 C.F.R. § 3.159(e) as to the unavailability of the private treatment records from Dr. H. is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  The Board concludes that VA has satisfied its duty to assist.

Application to Reopen the Claim for Service Connection

If a decision is issued, and not appealed, it becomes final.  A claim may only be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

In a November 1979 rating decision, the RO denied the claim for service connection for a seizure disorder based on the determination that such disability was not aggravated by service.  After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with the decision.  Moreover, no new and material evidence was submitted within a year of the November 1979 rating decision.  Therefore, the November 1979 rating decision became final based on the evidence of record at the time.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).

The Board acknowledges that in a November 2005 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim for service connection for a seizure disorder.  The Veteran then submitted a timely notice of disagreement for the November 2005 rating decision in December 2005.  To this date, the RO has not submitted a statement of the case as to the matter of whether and material evidence had been submitted to reopen the previously denied claim for service connection for a seizure disorder.  However, because the Board is granting the application to reopen the previously denied claim for service connection for a seizure disorder, any error as to the RO's failure to provide a statement of the case as to this matter is not prejudicial to the Veteran and is harmless error, and remand of the case to provide a statement of the case as to this matter is not necessary.  

At the time of the November 1979 rating decision, the evidence of record included the Veteran's service treatment records, post-service treatment records, and the Veteran's claim that his preexisting seizure disorder was permanently aggravated by service. 

The additional evidence presented since the November 1979 rating decision includes the Veteran's August 2011 statement, in which the Veteran stated that he has had more frequent seizures since service as compared to prior to service.  The credibility of this report is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Evidence showing that the Veteran's seizure disability permanently worsened since service as compared to prior to service is pertinent evidence that was absent at the time of the November 1979 rating decision, and such evidence raises a reasonable possibility of substantiating the claim.  Thus, the Board finds that new and material evidence has been submitted.  The claim for service connection for a seizure disorder is reopened.  

Although the evidence is sufficient to reopen, however, it is not sufficient to grant the claim.  

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  Conditions recorded in examination reports are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  If a preexisting condition is noted upon entry into service, the Veteran can only bring a claim for aggravation of that condition, not for service connection for the condition itself.  

The Veteran contends that he his seizure disorder was caused or aggravated by service.   The medical evidence of record shows a diagnosis and treatment of an epileptic seizure disorder.  See VA treatment records.  Accordingly, the Board finds that the Veteran currently has a seizure disorder.

Though the Veteran May 1979 physical examination performed prior to entry into service did not note a seizure disorder, the Board notes that the July 1979 Entrance Physical Board Proceedings clarified this matter and clearly shows that the Veteran had a seizure disorder that existed prior to service.  Therefore, a seizure disorder was noted on entry into service.  Further, the Veteran has conceded that he had seizures prior to service.  See e.g., October 1979 claim; February 2005 VA mental health history (Veteran reported that he was discharged from service because he did not tell the military that he had epilepsy prior to service, and they found out about his history of epilepsy and offered him to get out of the military).  Thus, the Veteran can only bring a claim for aggravation of a seizure disorder.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that such increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious, manifest, and undebatable) evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).  The evidence must show a lasting worsening of the condition, meaning an increase in severity that existed at the time of separation from service and still exists currently.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  

In a claim for aggravation of a preexisting condition, the Veteran has the burden to show aggravation with evidence of symptomatic manifestations of the condition during service.  If the presumption of aggravation arises, the burden shifts to VA to establish a lack of aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Thus, in deciding a claim based on aggravation, after the presence of a preexisting condition has been established, the Board must determine (1) whether there has been any measured worsening of the condition during service, and (2) whether this constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993). 

The Board acknowledges the Veteran's report that he has had more frequent seizures since service as compared to prior to service.  See August 2011 statement.  However, the Veteran has the burden to show aggravation with evidence of symptomatic manifestations of a seizure disorder during service.  The Board acknowledges that the Veteran's report that in one incident in service during basic training, he stopped and squatted down for a short rest and became dizzy and light-headed, and he alleges that this incident was a manifestation of his seizure disorder.  See April 2005 Veteran statement; September 2015 Board hearing at p. 4-5, 7.  The Veteran also reported that if he squats and become dizzy and light-headed, and he does sit down or regain his balance, he will "sometimes" "pass out or go into seizure."  Id.  

Though the Veteran is competent to report his symptoms and observations, the Board concludes that the determination as to whether such dizziness and light-headedness is a manifestation of a seizure disorder is a medical matter beyond the knowledge of a non-expert and therefore beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It necessarily follows that the Veteran's lay allegation that his in-service dizziness and light-headedness in service is a manifestation of a seizure disorder is also not competent evidence, though his reports regarding symptoms, including his observation that he sometimes goes into seizure if he becomes dizzy and lightheaded, may be helpful to an expert in determining the etiology of his seizure disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because there is no indication in the record that the Veteran has medical expertise and training, the Board finds that the Veteran's lay opinions that his dizziness and light-headed, to include upon squatting, is a symptom of seizure disorder or is an actual seizure are of no probative value.  

There is no competent medical evidence showing that symptoms of a seizure disorder manifested during service.  The April 2013 VA medical opinion, which was rendered based on review of the entire claims file, stated that no seizures occurred during the Veteran's brief period of duty.  Further, in the July 1979 Entrance Physical Board Proceedings, which was rendered after the Veteran's period of basic training, it is noted that the Veteran's last seizure was seven or eight months ago (prior to service), and there is no mention that the Veteran had a seizure or lost consciousness or had any manifestation of a seizure disorder during service, to include during basic training.  

For these reasons, the Board finds that there has been no measured worsening of a seizure disorder during service; thus, the Veteran has not met his burden to show aggravation of a seizure disorder during service.  

Overall, there is no competent evidence showing an in-service increase or aggravation of a seizure disorder.  Accordingly, the presumption of aggravation does not arise, and it is unnecessary to discuss whether there is sufficient evidence to rebut the presumption of aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Given that the Veteran's seizure disorder is not shown to have been aggravated by service, service connection for a seizure disorder is not warranted.  38 C.F.R. § 3.306.  

Further, given that the Veteran's seizure disorder manifested prior to service and in light of the above discussed April 2013 VA medical opinion and the July 1979 Entrance Physical Board Proceedings, the competent and probative evidence does not show that the Veteran's seizure disorder is otherwise etiologically related to service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

For the above reasons, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a seizure disorder.  Therefore, the benefit of the doubt provision does not apply.  


ORDER

New and material evidence pertinent to the claim of entitlement to service connection for a seizure disorder has been received; and to that extent only, the appeal to reopen that previously denied claim is granted.  

Entitlement to service connection for a seizure disorder is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


